Citation Nr: 1614841	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  13-30 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder with mixed anxiety and depressed mood.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Reddington


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In November 2014, a videoconference hearing was held before the undersigned.  A transcript is associated with the record.  In June 2015, this matter was remanded for additional development.


FINDINGS OF FACT

1.  The Veteran does not have an Axis I diagnosis of PTSD.

2.  A variously diagnosed psychiatric disorder (diagnosed as adjustment disorder) was not manifested in service; a psychosis was not manifested in the first postservice year; and current diagnosed adjustment disorder is not shown to be related to the Veteran's service.


CONCLUSION OF LAW

Service connection for a variously diagnosed psychiatric disorder, to include PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.   By correspondence dated in June 2010, VA notified the Veteran of the information needed to substantiate and complete his claim of service connection, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and postservice treatment records are associated with the record.  The RO arranged for a VA examination in June 2011 and medical opinions were provided in June 2011 and August 2015.  The Board finds that the report of this examination and medical opinions, taken together, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examination was thorough; the opinion providers expressed familiarity with the record, and the August 2015 opinion offered includes rationale that cites to supporting factual data.  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the November 2014 hearing, the VLJ identified the issue being decided herein on appeal and focused on the elements necessary to substantiate the claim.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.


Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including psychoses), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for psychoses) following discharge from service.  38 U.S.C.A.         § 1112; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as deemed appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran claims that he has PTSD due to his service.

The Veteran's STRs are silent for complaints, treatment, or diagnosis of a psychiatric disorder.  Notably, on April 1968 separation report of medical history, he denied frequent trouble sleeping, frequent or terrifying nightmares, and depression or excessive worry.  On April 1968 separation examination, the Veteran's psychiatric examination was normal on clinical evaluation.  It was noted that the Veteran had no defects or diagnoses.  

A December 2008 PTSD screen was negative.  In March 2009, the Veteran was seen for a psychological consultation.  It was noted that the Veteran has some vague symptoms of PTSD that do not meet the full criteria for that diagnosis.  It was further noted that his symptoms are not really an adjustment disorder at this point and that he also does not appear to meet the criteria for a depressive disorder.  It was noted that irritability, short temper, and possible nightmares appear to be the primary symptoms, but do not appear to be causing the Veteran any significant emotional distress.  Additionally, the record indicates that the Veteran has some concern about his current finances in the current poor economic climate.  A June 2009 psychiatric note indicates that the Veteran was seen one month prior for a consultation and that a diagnosis was deferred.  It was noted that the Veteran denied any problems per se but that with prodding gave a history of possible subclinical PTSD.  The impression was "maybe subclinical PTSD" and nocturia, likely BPH.  

In an August 2010 formal finding, it was noted that JSRRC was unable to corroborate the Veteran's described stressor events.

January, June and December 2010 VA psychiatry notes indicate an impression of subclinical PTSD symptoms and adjustment disorder regarding financial matters.  A December 2010 mental health outpatient record notes a diagnosis of adjustment disorder with anxiety.  December 2010 and January 2011 mental health outpatient treatment records note that the Veteran attended a group discussion and that there was an assessment of PTSD.  A February 2011 treatment record notes that the Veteran admitted to being depressed because he did not get compensated for PTSD.  The diagnosis was noted as adjustment disorder with mixed emotional features due to financial stress.  An April 2011 psychiatry record notes that the Veteran complained of depression because he did not get his compensation claim.  It was noted that the Veteran admitted that he was mainly interested in getting payment.  It was further noted that the Veteran was informed that since he does not have a PTSD diagnosis, it is not recommended that he attend the PTSD group.  The impression was subclinical PTSD symptoms, insomnia, and adjustment disorder regarding financial matters.  A June 2011 psychiatry note indicates that the Veteran had been seen since March 2009 and that while he did describe some symptoms of PTSD, such did not rise to the level of a PTSD diagnosis.  The record notes that the Veteran has been diagnosed with adjustment disorder.  

On June 2011 VA PTSD examination, it was noted that the Veteran participated in four sessions of PTSD-focused group psychotherapy from December 2010 to January 2011, but was removed from the group after the facilitator determined that he did not suffer from PTSD, and instead had a diagnosis of adjustment disorder with mixed features due to financial stress.  The examiner noted that the Veteran reported efforts to avoid thoughts, feelings, or conversations associated with the trauma and experienced irritability or outbursts of anger, but that the disturbance did not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner stated that although the Veteran reported two symptoms associated with PTSD, he does not meet the criteria for a PTSD diagnosis.  Significantly, it was noted that the Veteran denied re-experiencing symptoms within the past month related to his Vietnam experiences, and that while he reported cognitive avoidance, he denied behavioral avoidance, traumatic forgetting, diminished interest, emotional detachment, emotional numbing, or a sense of foreshortened future within the past month.  Further, the examiner noted that while the Veteran endorsed continuous feelings of irritability/anger and sleep disturbance within the past month, his difficulty maintaining sleep appears to be accounted for by his nocturia.  The Veteran also denied difficulty concentrating, hypervigilance, and an exaggerated startle response.  Based on a review of the record and examination of the Veteran, the examiner diagnosed adjustment disorder with mixed anxiety and depressed mood, which he opined was not caused by or a result of the Veteran's combat experiences in Vietnam.  The examiner again noted that the Veteran does not meet the full criteria for PTSD, in that he does not appear to have significant re-experiencing symptoms, avoidance symptoms, or hyperarousal symptoms that interfere with his functioning.  Additionally, the Veteran reported relatively unremarkable psychosocial functioning with no significant interpersonal impairments.

A September 2011 addendum opinion indicates that the June 2011 VA examiner agreed with Dr. C and Dr. C.M. (the author of the note) that the Veteran did not meet the full criteria for PTSD and that a diagnosis of adjustment disorder was met.  January, June, October and December 2012, February, March, June and September 2013 psychiatry notes indicate that the Veteran had been seen since March 2009 and that while he did describe some symptoms of PTSD, such did not rise to the level of a PTSD diagnosis.  The record notes that the Veteran has been diagnosed with adjustment disorder.  The impression was subclinical PTSD symptoms, insomnia, and adjustment disorder regarding financial matters.  A December 2013 PTSD screen was negative.  

In a December 2013 statement, the Veteran reported that upon arriving in Vietnam, he was consistently under mortar and rocket attack and that he was afraid for his life.  He stated that the second day he was in Vietnam, he was put on guard duty and heard a noise near the outer fence.  He stated that he fired his weapon in the direction of the noise.  He reported that the next day he was relieved of his guard duties because he had not been fired at first and was then sent to help build roads and barracks.

December 2013, March, June, October and December 2014, February and May 2015 mental health records note that that the Veteran has been seen since March 2009 and that while he described some symptoms of PTSD, such did not rise to the level of a PTSD diagnosis.  Instead, the record indicates that the Veteran was diagnosed with adjustment disorder and started on medication.  The impression was subclinical PTSD symptoms that remain minimal, some irritability, and insomnia mainly because of nocturia. 

In a March 2014 statement, the Veteran's representative stated that the Veteran served in an area where he was subject to fear of hostile military or terrorist activities and that his stressors should be conceded as meeting the criteria for a diagnosis of PTSD.

In November 2014, the Veteran testified that he began to sweat and have nightmares immediately after discharge from service.  He reported that he takes medications for his symptoms and that the amount of medication he takes has increased over the last few years.  He testified tha\t he thinks he has PTSD.

In a December 2014 statement, the Veteran's wife indicated that approximately 10 years after her husband's return from the Vietnam War, she started noticing that he was sweating in his sleep, jumping, and waking up angry.  She indicated that he would talk in his sleep and wake up with his heart racing.  She stated that this became so stressful that they separated for three months.  She reported that they got back together after the separation and were happy, but that the nightmares returned and the Veteran began not wanting to eat, working 12-14 hours a day, coming home from work upset, and not wanting to talk with her.  She stated that the Veteran lost interest in pleasure and became isolated.

In an August 2015 supplementary VA opinion, a VA psychologist opined that the Veteran's diagnosed adjustment disorder and any other psychiatric disorders diagnosed during the pendency of the claim were less likely than not related to the Veteran's service.  The opinion provider explained that the Veterans' treatment providers and the previous VA examiner all indicated that the Veteran's adjustment disorder was due to financial stress and upset regarding his claim denials.  The provider noted that this explanation persists in treatment notes since 2011 to the present.  The provider indicates that symptoms of adjustment disorder include anxiety and irritability and that the Veteran is treated for irritability and sleep issues.  The provider stated that the Veteran's sleep problems are related to nocturia and are not psychiatric, and that his irritability can be explained due to poor sleep and upset regarding his finances and clam denials.  The provider explained that while the Veteran has a few symptoms related to service, and specifically occasional nightmares/sweat and avoidance, these symptoms do not rise to the severity/frequency nor do they cause impairment in his life to meet the criteria for an additional psychiatric diagnosis and are "simply within the normal realm of human experience following trauma."  Therefore, his current psychiatric issue (diagnosed as adjustment disorder and alcohol abuse due to poor sleep, which is due to nocturia) is not related to the Veteran's service.

The Board will first address the Veteran's theory that he has PTSD due to a stressor event in service.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., providing an Axis I diagnosis of PTSD); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Initially, the Board notes that the evidence does not show that the Veteran has an Axis I diagnosis of PTSD.  There are no medical reports of record containing a verified diagnosis of PTSD.  Although two mental health outpatient group therapy records note assessments of PTSD, subsequent treatment records indicate that the Veteran was informed that he did not have a diagnosis of PTSD and it was recommended that he no longer attend PTSD group therapy.  This suggests that the PTSD assessments made in group therapy were not verified diagnoses.  Further, treatment records and VA medical opinions throughout the pendency of the appeal have consistently indicated that although the Veteran endorses some PTSD symptoms, such symptoms do not rise to the level of a PTSD diagnosis.  Notably, an August 2015 VA psychologist, after a review of the record, indicated that the Veteran symptoms of occasional nightmares/sweat and avoidance do not rise to the severity and frequency to meet the criteria for PTSD, nor do these symptoms cause impairment in the Veteran's life to warrant such a diagnosis.  The VA psychologist explained that the Veteran's symptoms are within the normal realm of human experience following trauma.

To the extent that the Veteran alleges he has PTSD related to a stressor event in service, as a layperson, he is not competent to establish a diagnosis of a psychiatric disorder based on his own personal observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007)."  The diagnosis of a specific psychiatric disorder such as PTSD is a medical question.  The Veteran does not cite to supporting medical opinion or treatise evidence.

As there is no probative evidence to the contrary showing a PTSD diagnosis during the pendency of this appeal, service connection for PTSD cannot be granted.  38 C.F.R. § 4.125(a).  

The Board will next consider the matter of service connection for the Veteran's other diagnosed psychiatric disorder.  It is not in dispute that he has received a diagnosis of adjustment disorder, as such has been consistently shown in postservice treatment records and on VA examination.  However, the evidence does not show that a psychiatric disorder was manifested in service or that a psychosis was manifested in the first postservice year.  His STRs are silent for psychiatric complaints, treatment, or diagnosis.  Notably, on his separation from service examination, his psychiatric examination was normal on clinical evaluation and the Veteran denied depression or excessive worry, frequent trouble sleeping, and frequent or terrifying nightmares.  Further, an August 2015 VA psychologist, after a review of the entire record, opined that the Veteran's diagnosed adjustment disorder was less likely than not related to his service and was instead due to financial stress and upset regarding his claim denials.  Therefore, as a psychiatric disability was not found on service separation examination and was not shown for many years thereafter, and a psychosis is not shown shortly after service, service connection for such disability on the basis that it became manifest in service and persisted is not warranted.

What remains for consideration is whether or not the Veteran's current adjustment disorder may otherwise be related to his service.  This is a medical question that requires medical expertise.  See Jandreau, 492 F. 3d at 1377.  The most probative evidence in the record shows that the current adjustment disorder disability is unrelated to the Veteran's service.  The only medical opinions in the record are that of the June 2011 and August 2015 VA opinion providers.  As the Board previously found the June 2011 opinion to be inadequate for rating purposes as it contained inadequate rationale, the only probative medical opinion is that of the August 2015 VA opinion provider.  The August 2015 VA psychologist noted that postservice treatment records have consistently indicated that the Veteran's adjustment disorder is due to financial stress, and not due to his service.  The psychologist explained that symptoms of the Veteran's adjustment disorder include anxiety, irritability, and sleep issues, but that these symptoms are not psychiatric and are instead explained by nocturia, poor sleep, and upset regarding his finances and claim denials.  In formulating his opinion, the VA opinion provider expressed familiarity with the record, cited to supporting factual data including the postservice treatment records, and provided a detailed rationale.  Accordingly, the Board finds that his opinion is probative evidence in this matter. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008).

The Veteran's own opinion relating his current psychiatric disorder (diagnosed as adjustment disorder) to his service is not competent evidence; as noted above, the question presented in this matter is medical in nature and he is a layperson and does not cite to supporting medical opinion or treatise evidence.  

Accordingly, the preponderance of the evidence is against this claim and service connection for a variously diagnosed psychiatric disorder cannot be granted.  Therefore, the benefit of the doubt rule does not apply. Gilbert, 1 Vet. App. at 55.  The appeal in this matter must be denied.



ORDER

Service connection for a variously diagnosed psychiatric disorder, to include PTSD, is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


